Citation Nr: 0732510	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cancer of the 
bladder, claimed as secondary to exposure to herbicides. 

2.  Entitlement to service connection for cancer of the 
tonsils and neck, claimed as secondary to exposure to 
herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  In October 2004, 
the veteran appeared at a hearing at the RO before the 
undersigned and in September 2005, the Board remanded for 
further development.  


FINDINGS OF FACT

1.  Bladder cancer was not present in service, or for more 
than 10 years thereafter, and the preponderance of the 
evidence is against a finding that it is related to the 
veteran's active duty, including presumed exposure to 
herbicides.

2.  Cancer of the tonsils and neck is related to the 
veteran's exposure to herbicides (Agent Orange) in service. 


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
service, is not secondary to herbicide exposure, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).    

2.  Cancer of the tonsils and neck was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in May 2003 and January 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claims.  In March 2006, 
the RO also notified the veteran of the process by which 
disability ratings and effective dates are established.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and a Veteran's Health 
Administration (VHA) medical opinion has been rendered in 
conjunction with his claim.  The veteran has indicated on 
several occasions that VA has lost records from Dr. Castro; 
however, there are several records from a M. Castro, M.D. 
from St. Mary's Hospital associated with records.  

Also, in its July 2007 informal hearing presentation brief, 
the veteran's representative indicated that it was rescinding 
the veteran's earlier waiver of review by the Agency of 
Original Jurisdiction of additional evidence submitted.  
Stating that it was not in the veteran's best interest to 
waive the evidence, the representative requested that the 
veteran's claims be remanded and the additional evidence be 
sent to an oncologist to render an opinion in terms of "at 
least as likely as not" or "more likely than not."  First, 
the veteran had already waived RO consideration of additional 
evidence submitted for Board consideration.  Second, the 
evidence submitted by the veteran was general treatise 
evidence and prior Board decisions, none of which was 
specific to the veteran's case.  Additionally, the VHA 
opinion rendered in this case was done by a clinician who 
holds a PhD, is an Assistant Professor of Medicine, and is 
American Board certified in Internal Medicine and Medical 
Oncology.  The Board finds that the examiner is qualified to 
render an opinion in this case and to do so without review of 
the additional literature submitted by the veteran, as by 
virtue of his position, the examiner is assumed to be 
familiar with the relevant studies and information in the 
oncology field.  In fact, the examiner cited to pertinent 
studies in his examination report.  Also, in this case, the 
examiner's report was rendered in terms of a 50 percent 
probability which is more precise than the characterization 
suggested by the representative.  Accordingly, a remand for 
review of those records is not warranted.  Thus, the duties 
to notify and assist have been met.


Analysis

The veteran contends that he has cancer of the bladder, and 
cancer of the tonsils and neck as a result of herbicide 
exposure in Vietnam during service.  He specifically asserts 
that he was in direct contact with herbicides, including 
being sprayed with Agent Orange, and that he has never 
smoked.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Malignant tumors may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, this 
presumption does not apply to either disabilities as neither 
manifested to a compensable degree within a year after 
service separation, as further discussed below. 

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  According to 
his DD Form 214, the veteran served in Vietnam from September 
1969 to April 1971 and received the Vietnam Service Medal 
among other awards.  Thus, he is presumed to have been 
exposed to herbicides.

Bladder Cancer

The veteran currently has bladder cancer as noted by multiple 
medical records in the claims folder.

As established above, the veteran is presumed to have been 
exposed to herbicides.  However, bladder cancer is not one of 
the presumptive conditions listed under 38 C.F.R. § 3.309(e), 
and the Secretary of VA has specifically determined that a 
presumption of service connection is not warranted for 
urinary bladder cancer based on exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  See 38 
C.F.R. § 3.309(e); 67 Fed. Reg. 42600 (June 24, 2002).  
Therefore, presumptive service connection for bladder cancer 
is not warranted under these provisions.   Nevertheless, the 
veteran may still establish service connection on other 
bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The Board will now consider the veteran's claim on a direct 
basis.  

Service medical records are negative for findings of bladder 
cancer.  The first indication of disability was an April 1982 
St. Mary's Hospital record.    

As to the etiology of the veteran's bladder cancer, a May 
2006 letter from B. N. Bhayani, M.D. noted that the veteran's 
transitional cell carcinoma was due to Agent Orange exposure.        

Pursuant to the Board's request, a VHA report was rendered in 
May 2007 to address the etiology of the veteran's disability.  
Upon review of the claims folder, the examiner noted that he 
was not aware of any literature or publication supporting a 
reasonable association between bladder cancer and Agent 
Orange exposure in Vietnam veterans.  He noted that this 
might be the case of an industrial accident with dioxin, 
which was a different scenario.  Pointing out that the 
veteran was diagnosed with bladder cancer at a young age, the 
examiner stated that he did not feel that Agent Orange 
exposure could be satisfactorily associated with this 
diagnosis.  He addressed Dr. Bhayani's letter by indicating 
that it was a one-line statement and indicated that he did 
not share that opinion based on the facts available to him.  
He concluded that an association of the veteran's history of 
bladder cancer with Agent Orange exposure could not be 
excluded but that a cause-effect relationship with at least 
50 percent likelihood could not be established for this 
malignancy.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  Id.  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  As stated by 
the United States Court of Appeals for Veterans Claims 
(Court), credibility is the province of the Board.  See Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  It is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Id.   

The Board finds that the VHA opinion is more complete and 
thorough than that of Dr. Bhayani's letter.  The VHA report 
was based upon a thorough review of the claims folder and 
specifically took into account Dr. Bhayani's opinion.  The 
VHA examiner also offered a detailed discussion and extensive 
support for his opinion, including reference to the medical 
literature.  Dr. Bhayani offers no support for his one line 
conclusion.  Furthermore, as noted above, the VHA examiner 
holds a PhD, is an Assistant Professor of Medicine, and is 
American Board certified in Internal Medicine and Medical 
Oncology, while Dr. Bhayani's qualifications are unknown.   
Therefore, the Board finds that the VHA examination report is 
more probative than Dr. Bhayani's letter.  

The Board notes the veteran's contention that the VHA 
examiner erred in noting that the veteran had smoked and quit 
smoking more than 30 years ago.  The veteran maintains that 
he has never smoked and submitted a list of signatures of 
people attesting that they have never seen the veteran smoke 
or known him to smoke.  While the VHA report does note a 
history of smoking in the introduction, there was no 
indication that this was a factor considered by the examiner 
in making his determination.  The examiner cited to multiple 
reasons for his conclusion, none of which were related to the 
veteran's history of smoking.  In fact, as further discussed 
below, the examiner cited to the veteran's non-excessive 
history of smoking as a factor for finding that the veteran's 
cancer of the tonsils and neck had at least a 50 percent 
probability of being related to Agent Orange exposure.  
Therefore, the Board finds that the VHA examiner's 
characterization of the veteran's history of smoking was not 
crucial to the outcome of the opinion.   

Finally, the VHA opinion is supported by the National Academy 
of Sciences (NAS) finding that there was inadequate or 
insufficient evidence to relate bladder cancer to herbicide 
exposure encountered by veterans.  Taking into account the 
available evidence and the NAS analysis, the Secretary found 
that the credible evidence against an association between 
herbicide exposure and urinary bladder cancer outweighs the 
credible evidence for such an association, and that a 
positive association does not exist.  See Notice, 68 Fed. 
Reg. 27630, 27634 (2003).

Based on the evidence, the Board finds that service 
connection on a direct basis is unwarranted.  There is no 
indication of bladder cancer during service or for over 10 
years after service discharge.  The lengthy period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim. Additionally, the 
weight of the evidence, as discussed above, demonstrates that 
the veteran's bladder cancer has less than a 50 percent 
probability of being related to Agent Orange exposure.  

The veteran has attributed his bladder cancer to service, 
including due to Agent Orange exposure; however, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994). Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The veteran submitted numerous treatises in support of his 
claim.  Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general, or inconclusive in nature cannot support a claim.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Here, 
crucially, the treatise evidence which has been submitted by 
the veteran is general in nature and does not specifically 
relate to the facts and circumstances surrounding this 
particular case. 

The appellant also submitted numerous copies of past 
decisions by the Board. However, it is a well-established 
doctrine of veterans' law that decisions of the Board have no 
precedential value.  See 38 C.F.R. § 20.1303; see also Lynch 
v. Gober, 11 Vet. App. 22, 27 (1997).  Because different 
medical and other evidence in the cases of other veterans may 
have resulted in the grant of service connection, the prior 
Board decision does not compel the conclusion that the facts 
in this case call for the grant of service connection in the 
instant case.

Therefore, a preponderance of the evidence is against a 
finding that the veteran's bladder cancer was related to 
Agent Orange exposure and/or active service.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cancer of the Tonsils and Neck

The veteran has cancer of the tonsils and neck as indicated 
by multiple records. 

Service connection on a presumptive basis due to Agent Orange 
exposure is not warranted.  Cancer of the tonsils and neck is 
not a disability listed in 38 C.F.R. 
§ 3.309(e) for presumptive service connection due to 
herbicide exposure.  Therefore, the Board will consider the 
veteran's claim on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Service medical records are negative for findings of cancer 
of the tonsils and neck.  The record reflects that the 
veteran was diagnosed with tonsils and neck cancer in January 
2003.  

A May 2006 letter from Dr. Bhayani noted that the veteran's 
transitional cell carcinoma was due to Agent Orange exposure.  

The May 2007 VHA examination report addressed the etiology of 
the veteran's cancer.  The examiner reviewed the claims 
folder and cited to numerous medical literature and various 
studies.  In particular, he noted that the Institute of 
Medicine (IOM) concluded that there was limited/suggestive 
evidence of a relationship between Agent Orange exposure and 
respiratory tract cancers.  This area extended to the larynx 
which was accepted in the medical community as a site of head 
and neck cancers which in turn included a group of several 
sites of malignancies in the upper aerodigestive area 
including the oral cavity, oropharynx, pharynx, pharynx, and 
larynx which all shared a common lining of epithelium and a 
common cancer, squamous cell carcinoma, and were treated 
similarly.  The examiner noted that the veteran's tonsillar 
squamous cell carcinoma was part of the oropharynx and it was 
reasonable to assume that it behaved like larynx cancer in 
terms of etiology factors.  Thus, he found that the IOM 
findings could be extended to tonsillar cancer as well.  The 
examiner concluded that given the veteran's history of non-
excessive smoking as the main risk factor for upper 
respiratory tract cancer and the fact that tonsillar squamous 
cell carcinoma belonged to the same clinical head and neck 
cancer group as laryngeal squamous cell cancers do, there was 
at least a 50 percent probability that his tonsillar cancer 
was due to Agent Orange.  

Based upon the evidence and resolving all doubt in favor of 
the veteran, the Board finds that the veteran's tonsils and 
neck cancer was due to Agent Orange exposure in service.   
Service connection for cancer of the tonsils and neck is 
granted.  


ORDER

Service connection for cancer of the bladder, claimed as 
secondary to exposure to herbicides, is denied. 

Service connection for cancer of the tonsils and neck, 
claimed as secondary to exposure to herbicides, is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of 


the information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


